Maximilian Moss, S.
This is a proceeding to construe paragraph “ Second ” of the will wherein testatrix devised certain property to the Reverend Joseph Collins, or his successor, to be used as a home for young women, subject to a life interest of two named persons. The Reverend Joseph Collins was an incorporator and director of Mary’s Hall, Inc., a domestic membership corporation whose corporate purpose is to assist young women without regard to race, creed or color, including providing wholesome living quarters for such young women. The corporate purpose has been and still is being carried out. The Reverend Joseph Collins has been succeeded by petitioner. The premises devised however cannot be used as it now is without changes and alterations to comply with occupancy laws which are financially prohibitive.
The present proceeding is to determine that petitioner is the devisee owner of the property subject to the life estates and to determine that he together with the devisees of the life estates may convey the premises and that the proceeds of the remainder interest sold be used for the corporate purposes of Mary’s Hall, Inc. Testatrix’ devise to petitioner created neither a base nor determinable fee nor a fee on condition (Graves v. Deterling, 120 N. Y. 447; Allen v. Trustees of Great Neck Free Church, 240 App. Div. 206, affd. 265 N. Y. 570). In addition to the various charitable gifts made in the body of the will, testatrix gave the entire residuary estate in equal shares to 10 charities and religious organizations. Her general charitable intention is obvious. The court construes the will as requested in the prayer for relief and determines that the use of the fund created by the sale of the remainder interest *802for the corporate purposes of Mary’s Hall, Inc., will most closely carry out testatrix’ purposes. The petition is therefore granted (Matter of Haskett, 4 Misc 2d 1065; Matter of Potter, 307 N. Y. 504; Matter of Clark, 1 Misc 2d 869).
Settle decree on notice.